      2:19-cv-02854-BHH         Date Filed 03/13/20       Entry Number 35     Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  Charleston Division

 Nelson L. Bruce,                             )
                                              )
                                  Petitioner, )      Civil Act. No. 2:19-cv-02854
                                              )
           v.                                 )
                                              )
 Bank of America, N.A.; Wilmington            )
 Savings Fund Society, F.S.B; and             )
 Carrington Mortgage Services, LLC,           )
                                              )
                               Respondents. )
                                              )

             RESPONDENT BANK OF AMERICA, N.A.’S RESPONSE
       IN OPPOSITION TO PETITIONER’S MOTION TO AMEND PLEADINGS

       BANA hereby objects to the motion to amend pleadings filed by Petitioner Nelson L. Bruce

(“Petitioner”). Because the proposed amendment to the Petitioner’s petition to confirm arbitration

award is futile, the motion to amend should be denied.

                                        BACKGROUND

       In the motion to amend, Petitioner attempts to assert two frivolous damages claims against

the U.S. Magistrate and District Court Judge for this action. Nothing in the motion to amend filed

by Petitioner provides any good faith basis for amendment of the pleadings to make the Magistrate

and District Court Judge parties to this action. (Doc. 34, Mot. to Am. at 7-8.) Additionally, the

Petitioner attempts to create a breach of contract claim arising from the alleged arbitration

agreement giving rise to his purported “arbitration award.” (Id. at 8-9.)

                                          ARGUMENT

       In the Fourth Circuit, “leave to amend a pleading should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad faith on the part of the

moving party, or the amendment would have been futile.” Laber v. Harvey, 438 F.3d 404, 426-27
                                            Page 1 of 3
      2:19-cv-02854-BHH          Date Filed 03/13/20       Entry Number 35         Page 2 of 3




(4th Cir. 2006) (quoting Johnson v. Oroweat Food Co.. 785 F.2d 503, 509 (4th Cir. 1986)). Here,

the motion to amend to make the Magistrate and District Court Judge defendant-parties for this

action is frivolous. Specifically, the doctrine of judicial immunity prevents the Petitioner from

asserting claims against the Magistrate and District Court Judge because determining the merits of

the Petitioner’s petition to confirm arbitration award is a traditional judicial function that triggers

the protections of judicial immunity under federal law. See Jackson v. Houck, No. 05-7769, 2006

WL 1344807 (4th Cir. 2006) (holding that district court judge denying Rule 60(b) motion was

entitled to absolute judicial immunity for denying motion as moot).

       Further, Petitioner’s attempt to amend his petition to state a liability claim for breach of

contract is likewise futile. First, nothing alleged in the motion to amend indicates that either the

Magistrate or District Court Judge were parties to any contract with Petitioner. Second, the

Petitioner’s demand for trebled damages for his breach of contract claim is not supported by South

Carolina common law. See Williams v. Riedman, 529 S.E.2d 28 (S.C. Ct. App. 2000) (“Under a

breach of contract claim, a party’s damages are limited to those under the contract, and no tort

remedies are available, including punitive damages.”). Finally, the amendment of the petition to

add a breach of contract claim is also futile because there is no written and enforceable arbitration

agreement between BANA and the Petitioner for the reasons stated in BANA’s objection to the

petition to confirm arbitration award.

                                          CONCLUSION

       Because the amendments to the petition that the Petitioner proposes are all futile, the

motion to amend should be denied.

       Respectfully submitted on this 13th day of March, 2020.

                      [SIGNATURE BLOCK ON FOLLOWING PAGE]



                                             Page 2 of 3
      2:19-cv-02854-BHH        Date Filed 03/13/20       Entry Number 35      Page 3 of 3




                                             /s/ Brian A. Calub
                                             Brian A. Calub (Fed No. 9836)
                                             McGuireWoods LLP
                                             201 North Tryon Street, Suite 3000
                                             Charlotte, NC 28202-2146
                                             Tel: (704) 343-2009
                                             Fax: (704) 373-8844
                                             Email: bcalub@mcguirewoods.com

                                             Counsel for Respondent Bank of America, N.A.




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 13, 2020, the foregoing Respondent Bank of America, N.A.’s

Response in Opposition to Motion to Amend Pleadings was filed via the court’s CM/ECF system

and served upon the following parties by first class U.S. Mail with postage prepaid or the Court’s

CM/ECF system as follows:

       Nelson L. Bruce (via First Class U.S. Mail)
       144 Pavilion Street
       Summerville, SC 29483
       Pro Se Plaintiff

       G. Benjamin Milam (via CM/ECF)
       Bradley
       214 North Tryon St., Suite 3700
       Charlotte, NC 28202
       Counsel for Respondents Wilmington Savings
       Fund Society, F.S.B; and Carrington Mortgage Services, LLC


                                             /s/ Brian A. Calub
                                             Brian A. Calub (Fed No. 9836)




                                           Page 3 of 3
